*459The court,
by Kellogg, Ch. J.,
held that the provision of the Code above quoted was, by the section- in the chapter on arbitrations above quoted, made applicable to the report of the arbitrators, and that such report must, to have any validity to support a judgment, state the facts found by the arbitrators and their conclusions of law thereon separately. As this report does not conform to this requirement of the statute it must be set aside. The motion for judgment was rightly overruled, and the .exceptions filed by Mills to the report were rightly sustained. • The judgment must be affirmed.
Judgment affirmed.